Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 1 of 9 PageID #: 2292




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

  THOMAS SINGERMAN                                        CASE NO. 6:19-CV-00952

  VERSUS                                                  JUDGE ROBERT R. SUMMERHAYS

  PBC MANAGEMENT INC ET AL                                MAGISTRATE JUDGE CAROL B.
                                                          WHITEHURST




                 RULINGS ON OBJECTIONS TO DEPOSITION EXCERPTS


         Pursuant to the scheduling order in this case, the parties have filed proposed deposition


  excerpts to be introduced at trial, as well as their objections to the proposed excerpts. With respect


  to the objections, the Court mles as follows:



                                                    I.
                                      DEFENDANT'S OBJECTIONS



          1. Deposition of Alfred Peralta

   DESIGNATION             OBJECTION                                                  RULING
   Page 129:15-137:8      Defendants object to this testimony on the grounds          Sustained
                          that it calls for speculation, misstates the facts, and
                          subject to the Motion in Limine to exclude the
                          statement of Captain Peralta.
   Page 138:5-13          Defendants object on the grounds that it calls for          Overruled
                          speculation, lack of foundation, and misstates the
                          facts.
   Page 138:19-24         Defendants object to the attached and to the statements     Sustained
                          of Captain Peralta for the reasons identified in the
                          Motion in Limine pending before this Court.
   Page 146:21-149:22     Defendants object to this line of questioning based         Defer to Trial
                          upon relevance, subsequent and remedial measure,
                          and more prejudicial than probative.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 2 of 9 PageID #: 2293




   Page 150:22-Page     Defendants object on the grounds of hearsay,                 Sustained
   151:7                relevancy, subsequent remedial measure, and all
                        reasons contained in the Motion in Limine to exclude
                        evidence related to Captain Peralta's termination.
   Page 151:14-152:21   Defendants object to this line of questioning on the         Defer to Trial
                        grounds of relevancy, subsequent remedial measure,
                        speculation, and hearsay.
   Page 152:22-154:7    Defendants object to this line of questioning on the         Overruled
                        grounds of speculation, lack of personal knowledge,
                        and improper opinion testimony.
   Page 154:8-12        Defendants object to this line of questioning on the         Overruled
                        grounds of speculation, lack of personal knowledge,
                        and improper opinion testimony.
   Page 155:17-156:15   Defendants object on the grounds that it is improper         Sustained
                        impeachment testimony, the statement used is the
                        subject of the Motion to Exclude previously filed and
                        pending with this Court, lack of foundation,
                        speculation, relevancy and improper opinion
                        testimony.
   Page 156:16-18       Defendants object to this question on the grounds of         Defer for
                        speculation and lack of foundation.                          additional
                                                                                     argument of
                                                                                     counsel
   Page 157:6-161-25    Defendants object to this line of questioning on the         Sustained
                        grounds of relevance, speculation, hearsay, lack of
                        foundation, improper predicate, more prejudicial than
                        probative, and confusing the issues.
   Page 163:17-21       Defendants object on the grounds that this one               Overruled.
                        question is taken completely out of context.                 Defendant has
                                                                                     leave to
                                                                                     counter-

                                                                                     designate to
                                                                                     place questions
                                                                                     in context.
   Page 166:7-167:23    Defendants object on the grounds that the testimony is       Sustained
                        hearsay, irrelevant, calls for speculation, and has a lack
                        of foundation for the witness to testify on the subject
                        matter.
   Page 168:14-20       Defendants object on the grounds that the questions          Sustained
                        are argumentative, they are irrelevant, they assume
                        facts not in evidence, they assume facts not in
                        evidence, they call for speculation, they are
                        misleading, and they misstate the witness9 prior
                        testimony.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 3 of 9 PageID #: 2294




   Page 172:25-174:19   Defendants object to this line of questioning on the        Sustained
                        grounds that it is irrelevant, misuse of a prior
                        statement, misstates testimony, confuses the issues, is
                        more prejudicial than probative, and is misleading.



        2. Deposition of Chad Jarman


   DESIGNATION          OBJECTION                                                   RULING
   Page 45:22-46:4      Defendants object on the grounds that it is confusing       Sustained
                        the issues and inciting the jury.
   Page 47:17-20        Defendants object on the grounds that it calls for          Overruled
                        improper opinion testimony.
   Page 52:17-23        Defendants object on grounds that it calls for              Sustained.
                        speculation, calls for determinations that are within the   Leading and
                        province of the jury, speculation, lack of foundation,      cumulative
                        improper predicate, and more prejudicial than
                        probative.
   Page 53:18-23        Defendants object to this entire line of questioning on     Defer for
                        the grounds of relevancy, speculation, lack of              additional
                        foundation, and misstates the facts and evidence.           arguments by
                                                                                    counsel
   Page 57:2-65:19      This entire line of questions is improper impeachment       Defer for
                        testimony, calls for speculation, bears a lack of           additional
                        foundation, is irrelevant, is more prejudicial than         arguments by
                        probative, and misstates the facts and evidence.            counsel
   Page 74:13-75:11     Calls for speculation, is urelevant, and bears the lack     Sustained
                        of foundation
   Page 83:9-17         Defendants object on the grounds that this question         Defer for
                        calls for speculation, lack of foundation and misstates     additional
                        facts and evidence.                                         arguments by
                                                                                    counsel
   Page 83:19-85:12     Defendants object to the line of questioning based          Overruled
                        upon lack of foundation, speculation, relevancy, and
                        improper opinion testimony.




        3. Deposition of Edwin Perry Hall

    DESIGNATION         OBJECTION                                                   RULING
   Page 22:9-23:8       Defendants object on the basis ofrelevancy.                 Overruled
   Page 37:10-25        Calls for speculation and lack of foundation.               Overruled
   Page 45:22-46:7      The question calls for speculation and has a lack of        Overruled
                        foundation.
   Page 47:10-17        Defendants object on the grounds of leading the             Overruled
                        witness.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 4 of 9 PageID #: 2295




   Page 47:18^8:9     Question calls for opinion testimony                        Overruled
   Page 48:10-14      Defendants object on the grounds of leading the             Overruled
                      witness.

   Page 49:5-50:16    Defendants object on the grounds of improper                Defer
                      impeachment.
   Page 50:8-57:18    Defendants object on the grounds of improper                Defer to trial.
                      impeachment, calls for speculation, lack of                 Parties can
                      foundation, confusion of the issues, and misleading of      argue this
                      the jury.                                                   objection at
                                                                                  trial away
                                                                                  from the jury.
   Page 58:7-25       Calls for speculation, lack of foundation and improper      Sustained
                      predicate.
   Page 59:3-60:12    Defendants object on the grounds of improper                Defer
                      impeachment.
   Page 60:13-61:8    Defendants object to the question as a compound             Overruled
                      question. Defendants further object as it misstates the
                      prior testimony.
   Page 61:9-18       Defendants object to the question on the grounds that       Overruled
                      it calls for speculation and there is a lack of
                      foundation.
   Page 61:20-62:16   Defendants object to this line of questioning on the        Overruled
                      grounds that it calls for speculation, lack of foundation
                      and improper opinion testimony.
   Page 64:9-66:12    Defendants object to the question on the grounds that       Overruled
                      it's a leading question.
   Page 66:20-67:6    Defendants object to the question on the grounds that       Overruled
                      it's a leading question.
   Page 67:18-68:19   Defendants object to the question on the grounds that       Overruled
                      it's a leading question.
   Page 68:20-22      Defendants object as it calls for speculation.              Overruled
   Page 68:23-69:5    Defendants object to the question on the grounds that       Overruled
                      it's a leading question.
   Page 69:10-23      Defendants object to the question on the grounds that       Overruled
                      it's a leading question.
   Page 72:1-75:14-   Defendants object on the grounds that it calls for          Defer for
   76:7               speculation, lack of foundation, and more prejudicial       additional
                      than probative.                                             argument by
                                                                                  counsel
   Page 73:17-75:5    Defendants object to the questions on the grounds that      Overruled
                      it's a leading questions.
   Page 74:25-75:5    Defendants object on the grounds of leading the             Overruled
                      witness.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 5 of 9 PageID #: 2296




   Page 75:14-75:19   Defendants object to the question as it calls for        Defer for
                      speculation.                                             additional
                                                                               argument by
                                                                               counsel
   Page 76:3-7        Defendants object to the question on the grounds that    Overruled
                      it's a leading question.
   Page 76:14-77:14   Defendants object on the grounds of lack of              Defer for
                      foundation, and calls for speculation.                   additional
                                                                               argument by
                                                                               counsel
   Page 77:15-78:3    Defendants object on the grounds of leading the          Sustained
                      witness.

   Page 79:1-17       Defendants object on the grounds that the answer is      Defer for
                      based upon hearsay.                                      additional
                                                                               argument by
                                                                               counsel
   Page 79:18-80:5    Defendants object on the grounds that it calls for       Sustained
                      speculation, lack of foundation and hearsay.
   Page 80:6-8        Defendants object to the question on the grounds that    Overruled
                      it's a leading question.
   Page 81:5-16       Defendants object on the grounds that it calls for       Overruled
                      speculation.
   Page 81:17-82:15   Defendants object to the question on the grounds that    Sustained
                      it's a leading question.
   Page 82:16-21      Defendants object to the question on the grounds that    Overruled
                      it's a leading question.
   Page 83:16-84:1    Defendants object to this question on the grounds that   Sustained
                      it calls for speculation and lack of foundation.
   Page 83:16-85:13   Defendants object on the basis of lack of foundation     Sustained
                      and improper predicate.
   Page 85:14-86:16   Defendants object to this line of questioning on the     Sustained
                      grounds that it calls for improper opinion testimony.
   Page 86:10-87:3    Defendants object to the question on the grounds that    Overruled
                      it's a leading question.
   Page 87:9-88:15    Defendants object to this line of questioning on the     Sustained
                      grounds of improper opinion testimony.
   Page 88:16-89:2    Defendants object on the grounds of lack of              Overruled
                      foundation, speculation, and hearsay.
   Page 89:10-19      Defendants object to this line of questioning on the     Defer to trial
                      grounds that it is barred as a subsequent remedial
                      measure.

   Page 89:20-91:8    Defendants object to this line of questioning on the     Defer to trial
                      grounds that it is barred as a subsequent remedial
                      measure.

   Page 93:20-94:2    Defendants object on the grounds that it seeks           Overruled
                      improper opinion testimony.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 6 of 9 PageID #: 2297




   Page 94:3-95:8      Defendants object to this line of questioning on the       Sustained
                       grounds of lack of foundation, improper predicate,
                       lack of personal knowledge, and improper opinion
                       testimony.
   Page 95:9-96:10     Defendants object to this line of questioning on the       Sustained
                       grounds of lack of foundation, improper predicate,
                       lack of personal knowledge, and improper opinion
                       testimony.
   Page 96:11-97:14    Defendants object on this line questioning on the basis    Defer for
                       of improper use of impeachment evidence, lack of           additional
                       foundation, improper predicate, improper expert            argument by
                       opinion testimony, hearsay, and calls for speculation.     counsel
   Page 222:1-225:21   Defendants object to the questions as leading,             222:24-224:4
                       improper opinion testimony, and speculation.               Sustained


   Page 223:6-13       Defendants object to this question and answer on the       224:15-225:2
                       grounds that it is a leading question.                     Sustained


   Page 223:14-21      Defendants object to this question and answer on the       otherwise,
                       grounds that it is a leading question.                     Overruled


   Page 223:22-224:4   Defendants object to this question and answer on the
                       grounds that it is a leading question.
   Page 224:20-225:2   Defendants object on the grounds that it is improper       Overruled
                       opinion testimony. Defendants further object on the
                       grounds the line of questioning will confuse the issues,
                       mislead the jury, and misstates the facts.
   Page 226:5-226:10   Defendants object on the grounds of lack of                Sustained
                       foundation, hearsay, and speculation.
   Page 226:11-13      Defendants object on the grounds of lack of                Overruled
                       foundation, hearsay, and speculation.
   Page 226:14-21      Defendants object on the grounds that it lacks a           Defer for
                       foundation, the question is leading, and is improper       additional
                       speculation.                                               argument by
                                                                                  counsel
   Page 226:22-227:4   Defendants object on the grounds that it lacks a           Defer for
                       foundation and is improper speculation.                    additional
                                                                                  argument by
                                                                                  counsel
   Page 227:5-13       Defendants object on the grounds that it lacks a           Sustained.
                       foundation, is leading, and is improper speculation.       Leading
   Page 227:14-        Defendants object on the grounds that it lacks a           Sustained
   228:12              foundation, is leading, and is improper speculation.
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 7 of 9 PageID #: 2298




   Page 228:17-            Defendants object to this line of questioning on the     Sustained
   229:12                  grounds of speculation, is leading, lack of foundation
                           and calls for improper opinion testimony.
   Page 230:8-16           Defendant objects on the grounds that the question is    Sustained
                           leading.
   Page 230:19-231:2       Defendants object on the grounds of improper             Sustained
                           speculation.
   Page 231:4-232:17       Defendants object on the grounds ofrelevancy.            Defer for
                                                                                    additional
                                                                                    argument by
                                                                                    counsel




                                                    u.
                                          PLAINTIFF'S OBJECTIONS


            1. Deposition of Albert Peralta

   DESIGNATION             OBJECTION                                                RULING
   Page 67:6-25-70:1-      Documents were not previously disclosed; probative       Defer for
   10, and                 value substantially oirtweighed by danger of unfair      additional
   Deposition Exhibits     prejudice, confusion, and misleading jury; no            argument by
   Nos: 6 and 7            foundation.                                              counsel


   Page 46:23-25           Leading                                                  Overruled
   Page 48:7-10            Leading                                                  Overruled
   Page 48:11-14           Leading                                                  Overruled
   Page 48:15-19           Leading                                                  Overruled
   Page 49:17-20           Leading                                                  Overruled
   Page 49:21-23           Leading                                                  Overruled
   Page 49:24-25 and       Leading                                                  Overruled
   50:1-3
   Page 50:23-24           Leading                                                  Overruled
   Page 52:2-5             Leading                                                  Overruled
   Page 52:11-15           Leading                                                  Overruled
   Page 53:1-4             Leading                                                  Overruled
   Page 53:5-7             Leading                                                  Overruled
   Page 53:8-9             Leading                                                  Overruled
   Page 53:10-15           Leading                                                  Overruled
   Page 54:10-13           Leading                                                  Overruled
   Page 54:21-24           Leading                                                  Overruled
   Page 54:25 and 55:1     Leading                                                  Overruled
   Page 55:2-4             Leading                                                  Overruled
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 8 of 9 PageID #: 2299




   Page 55:5-9           Leading                               Sustained.
                                                               Compound
                                                               and Confusing
   Page 55:5 and 56:1-   Leading                               Overruled
   3
   Page 60:13-16         Leading                               Overruled
   Page 72:6-8           Leading                                Overruled
   Page 72:9-10          Leading                                Overruled
   Page 84:18, 21        Leading                                Overruled
   Page 85:1-8           Leading                                Overruled
   Page 89:17-19         Leading                                Overruled
   Page 89:20-22         Leading                                Overruled
   Page 116:12-20        Leading                                Overruled
   Page 176:16-23        Leading                                Sustained
   Page 177:13-16        Leading                                Overruled
   Page 177:17-19        Leading                                Overruled
   Page 177:20-23        Leading                                Overruled
   Page 177:24-25 and    Leading                                Overruled
   178:1-2
   Page 178:6-9          Leading                                Overruled
   Page 178:10-15        Leading                                Overruled
   Page 178:16-18        Leading                                Overruled
   Page 178:19-22        Leading                                Overruled
   Page 178:23-25 and    Leading                                Overruled
   179:1-3
   Page 179:4-7          Leading                                Overruled
   Page 179:8-9          Leading                                Overruled
   Page 179:10-13        Leading                                Overruled
   Page 179:14-15        Leading                                Overruled
   Page 179:16-21        Leading                                Overruled
   Page 179:22-25        Leading                                Overruled
   Page 180:9-11         Leading                                Overruled
   Page 180:12-18        Leading                                Overruled
   Page 181:8-11         Leading                                Overruled
   Page 183:10-15        Leading                                Overruled
   Page 183:16-18        Leading                                Overruled
   Page 183:25 and       Leading                                Overruled
   184:1-3
   Page 184:4-6          Leading                                Overruled
   Page 185:4-11         Leading                                Sustained
   Page 185:12-25 and    Leading                                Overruled
   186:1-7
   Page 188:6-12         Leading                                Overruled
   Page 188:13-16        Leading                                Overruled
   Page 188:17-24        Leading                                Overruled
Case 6:19-cv-00952-RRS-CBW Document 115 Filed 08/26/21 Page 9 of 9 PageID #: 2300




   Page 188:25 and | Leading                                                    Overruled
   189:1-15
   Page 189:16-22         Leading                                               Overruled
   Page 189:23-25 and     Leading                                               Overruled
   190:3
   Page 190:13-14         Leading                                               Overruled
   Page 190:15-18         Leading                                               Overruled
   Page 191:4-8           Leading                                               Overruled
   Page 50:14-22          The answer is non-responsive to the question asked.   Overruled
   Page 85:9-11           Speculation and conjecture                            Sustained
   Page 85:9-16           Speculation and conjecture                            Sustained
   Page 106:9-15          Speculation and conjecture                            Overruled
   Page 108:12-25-        Speculation and conjecture                            Overruled
   113:1-15 and
   PeraltaNo.9



           2. Deposition of Eddie Hall

   DESIGNATION            OBJECTION                                             RULING
   Page 108:23-25 -       Exhibits never produced; unfair prejudice; no         Defer for
   112:1-7 and            foundation.                                           additional
   Deposition Exhibit                                                           argument by
   Nos: 6 and 7                                                                 counsel




            THUS DONE in Chambers on this 26th day of August, 2021.




                                                          ROBERT R. SUMMERHAYS
                                                       UNITED STATES DISTRICT JUDGl
